Geoffrey S. Berman
United States Attorney for the
Southern District of New York
By: Kirti Vaidya Reddy
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.: (212) 637-2751
E-mail: Kirti.reddy@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WORTH RISES and AMERICAN OVERSIGHT,
                                                           20 Civ. 1876 (AT)
                                   Plaintiffs,
                                                           ANSWER
                          -v-

 U.S. DEPARTMENT OF HOMELAND
 SECURITY; U.S. IMMIGRATION AND
 CUSTOMS ENFORCEMENT; and U.S.
 DEPARTMENT OF JUSTICE,

                                   Defendants.


       Defendants U.S. Department of Homeland Security (“DHS”), U.S. Immigration and

Customs Enforcement (“ICE”), and U.S. Department of Justice (“DOJ”) (collectively,

“Defendants”), by their attorney, Geoffrey S. Berman, United States Attorney for the Southern

District of New York, hereby answers the complaint (“Complaint”) under the Freedom of

Information Act (“FOIA”) of Worth Rises and American Oversight (“Plaintiffs”) upon

information and belief as follows:

       1.      Paragraph 1 of the Complaint consists of Plaintiffs’ characterization of this action,

to which no response is required. To the extent a response is required, Defendants admit that this

action is being brought under the FOIA, 5 U.S.C. § 552 et seq., and the Declaratory Judgment
Act, 28 U.S.C. §§ 2201 and 2202, but denies avers that declaratory relief is not available under

FOIA.

                                  JURISDICTION AND VENUE

        2.      Paragraph 2 of the Complaint asserts legal conclusions, to which no response is

required.

        3.      Paragraph 3 of the Complaint asserts legal conclusions, to which no response is

required, except denies the location of Worth Rises for lack of knowledge or information

sufficient to form a belief as to the truth of the matters asserted.

        4.      Paragraph 4 of the Complaint asserts legal conclusions, to which no response is

required. To the extent a response is required, Defendants deny.

                                              PARTIES

        5.      Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraph 5 of the Complaint.

        6.      Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraph 6 of the Complaint.

        7.      Defendant DHS admits the allegation in the first sentence of paragraph 7 that it is

a department of the executive branch of the U.S. government, but denies the remainder of the

sentence. The second sentence in this paragraph consists of a legal conclusion, to which no

response is required. To the extent a response is required, Defendant denies. This paragraph

does not contain allegations relating to Defendants ICE and DOJ, and as such, no response is

required by them.

        8.      Defendant ICE admits the first sentence in paragraph 8. The second sentence in

this paragraph consists of a legal conclusion, to which no response is required. To the extent a



                                                   2
response is required, Defendant denies. This paragraph does not contain allegations relating to

Defendants DHS and DOJ, and as such, no response is required by them.

       9.      Defendant DOJ admits the first three sentences in paragraph 9. The last sentence

in this paragraph consists of a legal conclusion, to which no response is required. To the extent a

response is required, Defendant denies.

                                          Statement of Facts

       10.     The allegations in paragraph 10 consists of Plaintiffs’ characterization of its FOIA

request, to which no response is required. To the extent that a response is required, Defendant

DHS admits that it received a FOIA request from Plaintiffs dated July 23, 2019, and respectfully

refers the Court to that FOIA request for a complete and accurate description of its contents.

This paragraph does not contain allegations relating to Defendants ICE and DOJ, and as such, no

response is required by them.

       11.     Defendant DHS admits that it acknowledged receipt of Plaintiffs’ FOIA request

by letter dated August 8, 2019, and respectfully refers the Court to that letter for a complete and

accurate statement of its contents. This paragraph does not contain allegations relating to

Defendants ICE and DOJ, and as such, no response is required by them.

       12.     Defendant DHS admits the allegations asserted in paragraph 12. This paragraph

does not contain allegations relating to Defendants ICE and DOJ, and as such, no response is

required by them.

                                ICE External Communications FOIA

       13.     The allegations in paragraph 13 consists of Plaintiffs’ characterization of its FOIA

request, to which no response is required. To the extent a response is required, Defendant ICE

admits that it received a FOIA request from Plaintiffs dated July 23, 2019, and respectfully



                                                  3
refers the Court to the FOIA request for a full and accurate statement of its contents. This

paragraph does not contain allegations relating to Defendants DHS and DOJ, and as such, no

response is required by them.

        14.    Defendant ICE admits that it acknowledged receipt of Plaintiffs’ FOIA request by

letter dated August 1, 2019, and respectfully refers the Court to that letter for a complete and

accurate statement of its contents. This paragraph does not contain allegations relating to

Defendants DHS and DOJ, and as such, no response is required by them.

        15.    Defendant ICE admits the allegation asserted in paragraph 15 that it sent a letter

to plaintiff, dated August 1, 2019. The remainder of paragraph 15 asserts plaintiff’s

characterization of the letter, to which no response is required. To the extent that a response is

required, ICE respectfully refers the Court to the letter for a complete and accurate statement of

its contents and can provide a copy of it to the Court upon request. This paragraph does not

contain allegations relating to Defendants DHS and DOJ, and as such, no response is required by

them.

        16.    Defendant ICE admits the allegation asserted in paragraph 16 that plaintiffs sent

an email to ICE on August 1, 2019. The remainder of paragraph 16 asserts Plaintiffs’

characterization of its email, to which no response is required. To the extent that a response is

required, ICE respectfully refers the Court to the email for a complete and accurate statement of

its contents and can provide a copy of it to the Court upon request. This paragraph does not

contain allegations relating to Defendants DHS and DOJ, and as such, no response is required by

them.




                                                 4
       17.     Defendant ICE admits the allegations contained in paragraph 17 of the Complaint.

This paragraph does not contain allegations relating to Defendants DHS and DOJ, and as such,

no response is required by them.

                                   ICE Talton Ownership FOIA

       18.      The allegations in paragraph 13 consists of Plaintiffs’ characterization of its

FOIA request, to which no response is required. To the extent a response is required, Defendant

ICE admits that it received a FOIA request from Plaintiffs dated July 23, 2019, and respectfully

refers the Court to the FOIA request for a full and accurate statement of its contents. This

paragraph does not contain allegations relating to Defendants DHS and DOJ, and as such, no

response is required by them.

       19.     Defendant ICE admits that it acknowledged receipt of Plaintiffs’ FOIA request by

letter dated August 1, 2019, and respectfully refers the Court to that letter for a complete and

accurate statement of its contents. This paragraph does not contain allegations relating to

Defendants DHS and DOJ, and as such, no response is required by them.

       20.     Defendant ICE admits the allegations asserted in paragraph 20. This paragraph

does not contain allegations relating to Defendants DHS and DOJ, and as such, no response is

required by them.

                                DOJ External Communications FOIA

       21.     Defendant DOJ admits the allegation in paragraph 21 of the complaint that

Plaintiffs submitted a FOIA request to DOJ’s Office of Information Policy (OIP) and the Bureau

of Prisons (BOP) on July 23, 2019. The remainder of this paragraph consists of Plaintiffs’

characterization of its FOIA request to OIP and BOP, to which no response is required. To the

extent a response is required, Defendant DOJ respectfully refers the Court to the FOIA request



                                                 5
for a full and accurate statement of its contents. This paragraph does not contain allegations

relating to Defendants DHS and ICE, and as such, no response is required by them.

       22.     Defendant DOJ admits that it acknowledged receipt of Plaintiffs’ FOIA request

by letter dated July 23, 2019, and respectfully refers the Court to that letter for a complete and

accurate statement of its contents. This paragraph does not contain allegations relating to

Defendants DHS and ICE, and as such, no response is required by them.

       23.     Defendant DOJ admits that it acknowledged receipt of Plaintiffs’ FOIA request

by letter dated August 19, 2019, and respectfully refers the Court to that letter for a complete and

accurate statement of its contents. This paragraph does not contain allegations relating to

Defendants DHS and ICE, and as such, no response is required by them.

       23.     Defendant DOJ admits the allegations asserted in paragraph 23. This paragraph

does not contain allegations relating to Defendants DHS and ICE and as such, no response is

required by them.

       24.     Defendant DOJ admits the allegations asserted in paragraph 24. This paragraph

does not contain allegations relating to Defendants DHS and ICE and as such, no response is

required by them.

       25.     Defendant DOJ admits the allegation asserted in paragraph 25. This paragraph

does not contain allegations relating to Defendants ICE and DHS, and as such, no response is

required by them.

                                  Exhaustion of Administrative Remedies

       26.     Defendants admit

       27.     This Paragraph asserts legal conclusions, to which no response is required.

                                      CLAIM FOR RELIEF



                                                  6
                                          COUNT I
                            Violation of the FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       28.     Defendants reassert and incorporate their responses to Paragraphs 1 through 27.

       29.     Paragraph 29 asserts a legal conclusion, to which no response is required.

       30.     Paragraph 30 asserts legal conclusions, to which no response is required.

       31.     Defendants denies.

       32.     Paragraph 32 asserts legal conclusions, to which no response is required. To the

       extent a response is required, denies.

       33.     Paragraph 33 asserts a request for relief, to which no response is required. To the

extent a response is required, Defendants deny that Plaintiffs are entitled to the relief requested.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records


       34.     Defendants reassert and incorporate their responses to Paragraphs 1 through 33.

       35.     Paragraph 35 asserts a legal conclusion, to which no response is required.

       36.     Paragraph 36 asserts legal conclusions, to which no response is required.

       37.     Paragraph 37 asserts legal conclusions and argument, to which no response is

       required. To the extent a response is required, denies.

       38.     Paragraph 38 asserts legal and argument, to which no response is required. To

the extent a response is required, denies.

       39.     Paragraph 39 asserts legal conclusions, to which no response is required. To the

extent response is required, denies.




                                                  7
        40.     Paragraph 40 of the Complaint asserts a request for relief, to which no response

is required. To the extent a response is required, Defendants deny that Plaintiffs are entitled to

the relief requested.

                                      REQUESTED RELIEF

        41.     The remaining paragraph of the Complaint asserts Plaintiffs’ requested relief, to

which no response is required. To the extent that a response is required, Defendants deny that

Plaintiffs are entitled to the relief requested.

                                              DEFENSES

        Any allegations not specifically admitted, denied, or otherwise answered are hereby

denied. For further defenses, Defendant alleges as follows:

                                          FIRST DEFENSE

        The Complaint should be dismissed to the extent Plaintiffs failed to exhaust their

administrative remedies prior to filing this action.

                                        SECOND DEFENSE

        If documents responsive to Plaintiffs’ request exist, such documents, or portions thereof,

are exempt from disclosure to the extent provided by applicable FOIA exemptions, 5 U.S.C.

§ 552(b).

                                          THIRD DEFENSE

        Plaintiffs are not entitled to a waiver of fees under 5 U.S.C. § 552(a)(4)(A)(iii).

                                        FOURTH DEFENSE

        Plaintiffs are not entitled to attorney fees or costs under 5 U.S.C. § 552(a)(4)(E).




                                                   8
                                       FIFTH DEFENSE

       The Court lacks subject matter jurisdiction over Plaintiffs’ requests for relief that exceed

the relief authorized under FOIA, 5 U.S.C. § 552.

                                      SIXTH DEFENSE

       Plaintiff’s FOIA request does not reasonably describe the records sought.

                                     SEVENTH DEFENSE

       Some or all of the requested records are not, or may not be, agency records subject to

FOIA. 5 U.S.C. § 552(a)(4)(B).

                                       EIGHT DEFENSE

       There is no provision of the FOIA for obtaining declaratory relief.

                                     NINTHTH DEFENSE

       Defendants may have additional defenses which are not known at this time but which

may become known through further proceedings. Defendant respectfully requests and reserves

the right to amend, alter, and supplement the defenses contained in this Answer as the facts and

circumstances giving rise to the Complaint become known through the court of litigation.

Accordingly, Defendants reserve the right to assert each and every affirmative or other defense

that may be available, including any defenses available pursuant to Rules 8 and 12 of the Federal

Rules of Civil Procedure.



       WHEREFORE Defendants respectfully request that the Court: (1) dismiss the Complaint

with prejudice; (2) enter judgment in favor of Defendants; and (3) grant such further relief as the

Court deems just and proper.




                                                 9
Dated:   May 11, 2020
         New York, New York

                                    Respectfully submitted,

                                    GEOFFREY S. BERMAN
                                    United States Attorney for the
                                    Southern District of New York
                                    Attorney for Defendants

                              By:    /s/Kirti Vaidya Reddy
                                    KIRTI VAIDYA REDDY
                                    Assistant United States Attorney
                                    86 Chambers Street, 3rd Floor
                                    New York, New York 10007
                                    Tel.: (212) 637-2751
                                    E-mail: Kirti.reddy@usdoj.gov




                                      10
